Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed on 09/27/2022.
	Currently, claims 1-19 and 21 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-10, 17-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) and Jewel (Jewel, M. “Origin of 2DEG in GaN HEMT” Youtube instructional video on HEMTs 03/22/2020 available online at www.youtube.com/watch?v=KaAwKqYcfN0&ab_channel=MaksudulHossainJewel) as additional supplemental explanation.  
As to claim 1, Yaegashi shows a transistor (Fig. 1) comprising: 
a first layer (see GaN substrate 1; [0051]; note alternately for claim 17 below the layer 4 here made of n- GaN doped at 1x1015 cm-3 and being 10 um in thickness can be designated for this; [0062]) comprising a first group III-nitride semiconductor; 
a second layer (see barrier layer AlGaN layer 26; [0056]) comprising a second group III-nitride semiconductor having a first side disposed over and in contact with the first layer (see 26 over 1 and see a first side of 26 being the upper side, and note that the upper side is in electrical contact with 1 during operation as, by the device’s physics of using the sp and piezo polarization to generate the electrons they are created at the top of the layer and go down to 26’s lower interface with 22, this top surface thus contributes electrons to the 2DEG and ultimately to the overall electrical connection through the vertical device down to the layer 1, thereby establishing electrical connection, see below this grounds of rejection for further explanation as to this technical reasoning; note for the alternate designation of parts for claim 17 below specifically 26 is over 4 and the lower side of 26 is in contact with 4 during operation in the same fashion as just explained), a second side of the second layer being opposed to the first side of the second layer (see lower side of 26 opposed to the upper side of 26); 
a third layer comprising a third group III-nitride semiconductor (see drift/channel i-GaN material 22; [0056]; see below for i-GaN conductivity being n-type at low concentration; note additionally here that the office can designate this overall entire third layer as being 22+4 together for claims 2 and 3 below specifically) a first side of the third layer disposed over and in contact with the second side of the second layer (see 22’s upper side at a higher level than parts of layer 26’s lower side and note that this upper side is in physical contact with that lower side; here note more specifically that this layer is “disposed” = “having a certain disposition” where “disposition” here refers to “arrangement or placing” in this context, and this part has a certain placing “over” = “at a higher level than” layer 26 in areas, and in certain orientations; note additionally that there is no formal ordering of these layers required), a second side of the third layer being opposed to the first side of the third layer (see lower side of 22 being opposed to the upper side), an interface between the second layer and the third layer forming a polarization heterojunction (see interface between 26 and 22 forming a 2DEG which here will be generated between GaN/AlGaN layers 22/26; [0059]); 
a fourth layer comprising a fourth group III-nitride semiconductor (see barrier layer 6 of p-GaN or p-AlGaN; [0051] or [0055] in the alternate embodiment) disposed over and in contact with the second side of the third layer (note 6 at a higher level than at least part of 22’s lower surface and being in physical contact with 22’s lower surface; again similarly to the layer disposition above, note more specifically that this layer is “disposed” = “having a certain disposition” where “disposition” here refers to “arrangement or placing” in this context, and this part has a certain placing “over” = “at a higher level than” layer 22 in places; note additionally there is no formal ordering of these layers required), an interface between the third layer and the fourth layer forming a pn junction (note the p layer 6 making a p-n junction with 22 where they meet); 
a first electrical contact pad (see the gate electrode up top disposed on 6 though not directly touching this, it will be in electrical contact with the bulk of the device down at 6 due to leakage current noted in [0058] getting through 9 and into the bulk, though it be limited leakage current; [0058]) disposed on and in contact with the fourth layer; 
a second electrical contact pad (see source electrode S on 22 and in physical contact therewith; [0051]) disposed on and in contact with the third layer; 
a third electrical contact pad electronically coupled to bias the polarization heterojunction (note that the drain contact pad D appears to be positioned such that it is electronically coupled to bias the polarization heterojunction noted above; [0051]).  

Here the office notes that Xie notes on the last paragraph of page 2 that intrinsic GaN is n-type in conductivity and thus the office considers the layer 22 in Yaegashi to be n-type as it is intrinsic.  Further the office notes that the video available above explains the office’s reasoning as to the origin of the electrons that ultimately get contributed to the 2DEG, establishing electrical connection to the lower parts of the device, and note there are other reference which explain this but this video walks through the explanation easily with graphics.  Note further the office here does not rely on the reference Jewel itself, but rather on the technical reasoning provided above, which Jewel helps to explain to the reader.  

As to claim 4, Yaegashi shows a device wherein a distance between the pn junction and the polarization heterojunction is between 25 nm and 500 nm (note for now the office will note that the pn junction happening at the top left of the right hand side portion of 6 where it touches 22’s right hand long sidewall is quite far away from the polarization heterojunction between 22 and 26 on the far right or far left of the device’s 2DEG forming polarization heterojunction, as the layer 7 is 600 nm thick and 5k nm long in a large embodiment, and the office here designates a non-total distance of that overall much larger distance of just 25 nm).  

As to claim 9, Yaegashi shows a device wherein the second layer is an AlGaN layer (see second layer 26 designated above being AlGaN).  

As to claim 10, Yaegashi shows a device wherein the third layer is a GaN layer (see third layer designated above being GaN 22); and the fourth layer is a GaN layer (see fourth layer designated above being GaN in an embodiment).

As to claim 17, Yaegashi shows the device wherein the first layer is a low doped drift region having a doping less than 1x1017 cm-3 and a thickness greater than 5 um (see the doping and thickness values in [0062] for layer 4 and noted above).  

As to claim 18, Yaegashi shows a device wherein current flows vertically through the transistor when the transistor is in forward biased operation (note that in normal forward biased operation it appears Yaegashi is a device made for current to flow vertically through the transistor through the channel and drift layers).  


As to claim 21, Yaegashi shows a method of making a transistor, comprising: 
forming a second layer comprising a second group III-nitride semiconductor, a first side of the second layer formed over and in contact with a first layer comprising a first group III-nitride semiconductor (see formation of second layer noted above over the first layer noted above, note the same first side and contact as designated above as well, and note that the contact is established in the final formation of this layer and not at is first appearance when first formed), a second side of the second layer being opposed to the first side (note the lower side of 26 as discussed above); 
forming a third layer comprising a third group III-nitride semiconductor over and in contact with the second side of the second layer such that a polarization heterojunction is formed at an interface between the second layer and the third layer (see forming the third layer noted above over the second layer noted above such that the polarization heterojunction noted above is formed at the interface, and note the same contact as discussed above for claim 1), a second side of the third layer being opposed to the first side of the third layer (see second side of 22 being lower side);
forming a fourth layer comprising a fourth group III-nitride semiconductor over and in contact with the second side of the third layer such that a pn junction is formed at an interface between the third and fourth layers (see the formation of the fourth layer noted above over the third layer noted above and such that a p-n junction is formed at an interface between them and note the contact discussed above); 
forming a first contact on and in contact with the fourth layer (note the formation of the first contact noted above on the fourth layer noted above, and note the contact discussed above being present at final formation of the contact when operated); 
forming a second contact on and in contact with the third layer (note the formation of the second contact noted above on the third layer noted above, and note the contact discussed above); 
forming a third contact electronically coupled to bias the polarization heterojunction (note the third contact formed above which appears to be formed in a proper place that it is coupled electrically to the other layers to bias the polarization heterojunction).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Mizutani et al. (“Mizutani” Mizutani, T. “A Study on Current Collapse in AlGaN/GaN HEMTs Induced by Bias Stress” IEEE Trans on Elec. Dev. Vol. 50 No. 10 10/2003 pp. 2015-2020) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above, and Jewel (Jewel, M. “Origin of 2DEG in GaN HEMT” Youtube instructional video on HEMTs 03/22/2020 available online at www.youtube.com/watch?v=KaAwKqYcfN0&ab_channel=MaksudulHossainJewel) as additional supplemental explanation.  
As to claim 2, Yaegashi shows the device as related above, wherein the third layer is n-doped (note that under the alternate designation of parts noted above the second layer will be designated as 22+4 together as one larger overall layer, where layer 4 is n-doped at 1x1017 cm-3; see [0062] for relevant citation for layer 4 and note the citation for layer 22 above), and the fourth layer is p-doped (see layer 6 being p-doped at 1x1019 in [0063]).  However Yaegashi fails to show the device being one where the second layer is explicitly n-type (the office notes here that it is likely that an embodiment with the barrier layer 26 being at least intrinsically n-type conductivity is likely implied to one of ordinary skill in the art reading the reference but here the office will treat the limitation as not being explicitly taught).  

Mizutani shows a device with an n-AlGaN barrier layer doped (see n-AlGaN barrier layer structure with 4x1018 doping therein in Fig. 1 and section II of the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the doped barrier layer material as taught by Mizutani to have made the generic barrier material in Yaegashi with the motivation of using a suitable material for a real life embodiment (note that the layer in Yaegashi is left generic while Mizutani suggests a layer for real life devices to be made with).  

As to claim 3, Yaegashi as modified by Mizutani above, shows the device above wherein a doping concentration of n-doped second and third layers is on the order of 1017 to 1019 cm-3 (note that the layer 4 is doped in this order and also the layer brought in for the barrier layer from Mizutani is doped on this order) and a doping concentration of the p-doped fourth layer is on the order of 1018 to 1020 cm-3 (note the p type layer 6 in Yaegashi is noted to be doped on this order above see [0063] of Yaegashi showing 1019 cm-3 doping).  


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Lenka et al. (“Lenka” Lenka, T. R. “A comparative 2DEG Study of InxAl1-xN/(In, Al, Ga) N/GaN-based HEMTs” Phys. Procedia 25 copyright 2012 pp. 36-43) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above, and Jewel (Jewel, M. “Origin of 2DEG in GaN HEMT” Youtube instructional video on HEMTs 03/22/2020 available online at www.youtube.com/watch?v=KaAwKqYcfN0&ab_channel=MaksudulHossainJewel) as additional supplemental explanation.  
As to claim 5, Yaegashi shows the device as noted above for claim 1, but fails to show it being one wherein the second layer is an AlInN layer (as the 2nd layer above is AlGaN barrier layer instead).

Lenka shows a device with InAlN barrier layer used (see In0.17Al0.83N barrier layer used for the device in the third full paragraph of page 37).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the InAlN barrier material taught by Lenka to have made the barrier material 26 in Yaegashi with the motivation of attempting to make a layer lattice matched to GaN further down in the device such that a device that keeps all the important aspects of the AlGaN material but which can make an advantageous HEMT design (see the point to using InAlN in the reference is to retain the benefits of AlGaN devices but allowing for the creation of an advantageous HEMT; third full paragraph of page 37).  

As to claim 6, Yaegashi as modified by Lenka above, shows a device wherein the third layer is a GaN layer (note the designated third layer above is GaN 22).

As to claim 7, Yaegashi as modified by Lenka above, shows the device wherein the fourth layer is a GaN layer (see the fourth designated layer 6 above having a GaN embodiment in Yaegashi).

As to claim 8, Yaegashi shows a device wherein the AlInN layer is an Al1-xInxN layer, wherein x is between 0.05 and 0.30 (note the x in the layer brought in from Lenka above is .17 and the remainder is Al).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Chowdhury et al. (“Chowdhury” US 2012/0319127 published 12/20/2012) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above, and Jewel (Jewel, M. “Origin of 2DEG in GaN HEMT” Youtube instructional video on HEMTs 03/22/2020 available online at www.youtube.com/watch?v=KaAwKqYcfN0&ab_channel=MaksudulHossainJewel) as additional supplemental explanation.  
As to claim 11, Yaegashi shows the device as related for claim 1 above, but fails to show the device being one wherein the AlGaN layer is an AlyGai-yN layer, wherein y is explicitly greater than 0.20 (that is, the AlGaN layer noted above for layer 26 is left generic in its Al and Ga composition).  

Chowdhury shows a device with a AlGaN layer having Al concentration of .3 remainder Ga (see Al.3Ga.7N layer for barrier layer; [0054]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al .3 remainder Ga composition for an AlGaN layer as taught by Chowdhury to have made the barrier layer in Yaegashi with the motivation of making a real life layer for the device (note that the layer in Yaegashi is left generic AlGaN while Chowdhury suggests an actual material composition for making real life devices of this type).  


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Lenka et al. (“Lenka 2DEG reference” Lenka, T. R. “2DEG Transport Characteristics by Self-consistent Subband Calculations of Schrodinger and Poisson Equations in InAlN/GaN HEMT” 2014 IEEE 9th Nano. Mat. And Dev. Conf. NMDC 12/29/2014 pp. 124-127) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above, and Jewel (Jewel, M. “Origin of 2DEG in GaN HEMT” Youtube instructional video on HEMTs 03/22/2020 available online at www.youtube.com/watch?v=KaAwKqYcfN0&ab_channel=MaksudulHossainJewel) as additional supplemental explanation.  
As to claim 12, Yaegashi shows the device as related for claim 1 above, but fails to show the device being one wherein a difference in polarization between the second and third layers at the polarization junction is greater than about 2 x 10-2 C/m2.

Lenka 2DEG reference shows a device with an alternated barrier layer material that makes a polarization between channel and barrier layer have a difference in polarization between them at a polarization junction be greater than about 2x10-2 C/m2 (see the spontaneous polarization ending up being 0.047 C/m2 between the barrier and channel layer in the InAlN GaN barrier layer HEMT proposed in the abstract and Device Structure section of first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the barrier system as taught by Lenka to have made the barrier system in Yaegashi with the motivation of attempting to try to get a higher 2DEG density (see making a higher 2DEG density than the normal AlGaN/GaN interface; abstract).  


As to claim 13, Yaegashi as modified by Lenka above already shows a device wherein a difference in polarization between the second and third layers at the polarization junction is greater than about 3 x 10-2 C/m2 (note the device discussed in the combination rejection above already has the 0.047 C/m2 in the combination above).


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Wang et al. (“Wang” Wang, W. “Improvement of Power Performance of GaN HEMT by Using Quaternary InAlGaN Barrier” Jour. Of Elec. Dev. Soc. 02/16/2018 pp. 360-364) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above, and Jewel (Jewel, M. “Origin of 2DEG in GaN HEMT” Youtube instructional video on HEMTs 03/22/2020 available online at www.youtube.com/watch?v=KaAwKqYcfN0&ab_channel=MaksudulHossainJewel) as additional supplemental explanation.  
As to claim 14, Yaegashi shows the device as related for claim 1 above, but fails to show it being one wherein the second layer is a quarternary AlGaInN layer (that is to say the barrier layer in the Yaegashi device is only AlGaN instead of AlGaInN).  

Wang shows using InAlGaN for a barrier layer (see using AlGaInN for barrier layer in Fig. 1 left hand device and Device Fabrication section II on second page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the InAlGaN barrier layer as taught by Yaegashi to have made the barrier layer in Yaegashi with the motivation of improving the sheet concentration of the 2DEG (see increase in sheet concentration in Device Fabrication section II over the AlGaN comparison in the first paragraph of the introduction; note this leads to additional benefits in the conclusion section).  


Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Power Electronics Article (Article on “Vertical GaN Devices for a New Power Electronics” by the editorial staff and published first on 05/18/2020 but with a wayback machine archiving date of 05/07/2020 in any event, being available online at https://www.powerelectronicsnews.com/vertical-gan-devices-for-a-new-power-electronics/) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above, and Jewel (Jewel, M. “Origin of 2DEG in GaN HEMT” Youtube instructional video on HEMTs 03/22/2020 available online at www.youtube.com/watch?v=KaAwKqYcfN0&ab_channel=MaksudulHossainJewel) as additional supplemental explanation.  
As to claim 15, Yaegashi shows a device as discussed for claim 1 above, but fails to show it being explicitly one wherein a breakdown voltage between the second contact and the third contact exceeds 600 volts (note the reference discusses high breakdown voltage being achieved but isn’t specific).

The Power Electronics Article shows a device wherein a breakdown voltage between the second contact and the third contact exceeds 600 volts (see the source to drain breakdown voltage is over 600V in the left hand Figure of Fig. 4).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the manner of making a high breakdown voltage feature as taught by the Power Electronics Article to make the breakdown voltage of the device in Yaegeshi over 600V with the motivation of achieving a high breakdown voltage (note that the whole point of the modifications in the Fig. 4 discussed device is to increase the breakdown voltage between source and drain for the left hand device).  


Separately, as to claim 16, Yaegashi shows a device as noted for claim 1 above, but fails to show it being one wherein a maximum current through the transistor from the second contact to the third contact is explicitly greater than 10 amps.  

The Power Electronics Article shows a device wherein a maximum current through the transistor from the second contact to the third contact is greater than 10 amps (see the source to drain current is 20 amps by adjusting the dimensions in the left hand Figure of Fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the manner of making the maximum current through the transistor from source to drain be greater than 10 amps as taught by the Power Electronics Article to make the maximum current carrier by the Yaegashi device be larger than 10 amps (see the whole point to the modifications in the Fig. 4 discussed device for the left hand device are to increase the carried amps up to 20 amps).  


Separately, as to claim 19, note that Yaegashi shows a device comprising: 
The transistor noted above for claim 1.  

However, Yaegashi fails to show explicitly a circuit including the transistor and a voltage source arranged to apply a voltage between the first contact pad and the second contact pad, the voltage controlling a current flowing between the second and third contact pads (the office notes that the reference discusses various voltages being applied but is not explicit that there is a voltage source applied between gate and source that will control the source to drain current flow, although this is likely implied to a reader of ordinary skill reading this reference, so that the device will function, the office will understand it to not be explicit for the purpose of this rejection).

The Power Electronics Article shows a device used in a circuit with a voltage source arranged to apply a voltage between the first contact pad and the second contact pad, the voltage controlling a current flowing between the second and third contact pads (note that there is a VGS source being applied to the device between gate and source to bring the gate-source voltage above Vt to turn the device on, and then current is then able to flow from the source to the drain, and note this is for use in power circuits; see section on using Vertical GaN in Power Circuits heading and the second paragraph).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the voltage source and circuit as taught by the Power Electronics Article to apply the just discussed voltage source and circuit to the Yaegashi design with the motivation of allowing for turning the device on and using it in a larger device with increased functionality (note the point to putting on the voltage source is to turn the device on and off and likewise the point to integrating the device into a larger circuit is to add its functionality to that of the circuit, here a power circuit).  


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (“Nakajima” US 8,785,976 patented 07/22/2014), further in view of Firoz et al. (“Firoz” Firoz, S. “Comparison of AlGaN/GaN and AlGaAs/GaAs based HEMT device under doping consideration” Int. Jour. Of Adv. In Eng. And Tech. 05/2011 pp. 12-19) with Akasaki et al. (“Akasaki” Akasaki, I. “Conductivity control of GaN and Fabrication of UV/blue GaN light emitting devices” Physica B 185 copyright 1993 pp. 428-432) as supporting evidence.  
As to claim 1, under a slightly more narrow claim construction, Nakajima shows a device (see Fig. 35 which is a variation of prior embodiment in the third embodiment and other former embodiments; col. 24, line 50-53) comprising: 
a first layer comprising a first group III-nitride semiconductor (see layer of u-GaN 51; col. 24, line 15); 
a second layer comprising a second group III-nitride semiconductor (see layer u-AlGaN 52; col. 24, line 15) having a first side disposed over and in contact with the first layer (see lower side of 52 touching 51), a second side of the second layer being opposed to the first side of the second layer (see upper side of 52); 
a third layer comprising a third group III-nitride semiconductor (see layer u-GaN 53; col. 24, line 16), a first side of the third layer disposed over and in contact with the second side of the second layer (see lower side of 53 touching 52), a second side of the third layer being opposed to the first side of the third layer (see upper side of 53), an interface between the second layer and the third layer forming a heterojunction (see the different materials for 53 and 52 making a heterojunction); 
a fourth layer comprising a fourth group III-nitride semiconductor (see layer 54 of p-GaN; col. 24, line 18) disposed over and in contact with the second side of the third layer (note that 54 is over and in physical contact with 53’s top side), an interface between the third layer and the fourth layer forming a pn junction (note here that layer 54 is p-type and here the office takes the position that the layer 53 of u-GaN is here found to be slightly n-type as this material is noted to be as formed, see page 429, second paragraph of Akasaki et al. (“Akasaki” Akasaki, I. “Conductivity control of GaN and Fabrication of UV/blue GaN light emitting devices” Physica B 185 copyright 1993 pp. 428-432) stating that it is well known that undoped GaN shows N-type conductivity, thereby together these layers make a pn junction; also note that in this context the part 61 being referred to as a n-electrode also lends evidence that the undoped layers 52 and 53 will be n-type in this context; col. 24, line 35-36); 
a first electrical contact pad disposed on and in contact with the fourth layer (see electrode 58 being in physical contact with 54; col. 24, line 27); 
a second electrical contact pad disposed on and in contact with the third layer (see electrode 59 being in electrical contact with 53; col. 24, line 18); and 
a third electrical contact pad electronically coupled to bias the polarization heterojunction (see 61 being a third electrical contact which appears to bias the polarization heterojunction from below at whichever bias it is set to; col. 24, line 24).  


However, Nakajima fails to explicitly discuss the heterojunction being one that explicitly involves polarization such that it is a polarization heterojunction (although this would likely be implied to one of skill in the art in this context or similar, the office will here treat the limitation as not being explicitly discussed).  

Firoz teaches using wurtzite crystal structure for GaN and ternary materials for HEMTs, which comes along with polarization therein (see discussion of wurtzite material used for 3-N HEMT devices with polarization effects happening in the structure in the last two paragraphs of section I on page 14).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the wurtzite structure with polarization effects in the materials as taught by Firoz with to make the layers 52 and 53 in Nakajima with the motivation of using the most common material for making electronic devices in real life (note that while Nakajima leaves their materials somewhat generic, Firoz teaches what materials to use to make real life devices and where they have polarization therein).  

The office notes that with materials involving polarization involved in them the heterojunction between 52 and 53 is then considered to be a polarization heterojunction in this context.  

The office notes here that analogous rejections can be made similarly to the ones above for the other independent claims using this reference as a primary reference.  



Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not fully persuasive.  The applicant argues that the claims have been amended such that relevant layers described as being “disposed over” other layers are “disposed over and in contact with” those other layers as is shown in their Fig. 1-3.  Further the sides of the layers are specified so that there is no ambiguity in the ordering of the layers.  The applicant believes that as noted in the office action this would be claim language that would impose a strict ordering of the layers and will thus distinguish over Yaegashi.  While the office does agree that language imposing a strict ordering of the layers would distinguish over Yaegashi, in this case the office has to interpret the “contact” language as not merely physical contact but rather including physical or electrical contact, and while the sides language does assist, without strict physical contact being required the sides in the reference are apt to be electrically connected to many of the other sides as discussed above.  Further along those same lines, due to a few quirks of electron flow in the device discussed above the contact limitations must for now be determined met by the electrical contact noted above.  However, the office does note that establishing the contact in line 4 as being “physical contact” rather than generic contact, and switching the newly introduced “side”s to “surface”s (or “side surface”s) will likely suffice to distinguish as all the sides (as surfaces) and contacts do not appear to match up if such is required.  If the sides are not switched to surfaces it appears that just using left/right sides of the various layers will suffice to meet the current side limitations.  So while the old grounds of rejection is slightly modified and overall basically maintained, it appears to be within a slight adjustment to be distinguished over now with little issue.  As that is the case however, the office will provide a grounds of rejection above which will still be relevant to the claims even as amended, and narrowly interpreted as requiring physical contact for the “contact” limitations, so that prosecution may continue.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891